Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-19 Filed: 09/28/17
                                     11-5 Filed: 08/13/20 Page:
                                                          Page: 11 of
                                                                   of 33 PageID
                                                                         PageID #:
                                                                                #: 112
                                                                                   3253




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MALEEHA AHMAD                                  )
                                                )
 and                                            )
                                                )
 ALISON DREITH,                                 )
                                                )
 on behalf of themselves and a class of         )
 similarly situated individuals,                )       No. 4:17-cv-2455
                                                )
                         Plaintiffs,            )
                                                )
        v.                                      )
                                                )
 CITY OF ST. LOUIS, MISSOURI,                   )
                                                )
                         Defendant.             )


                       DECLARATION OF JOSHUA TORRES WEDDING
 I, Joshua Torres Wedding, declare as follows:
        1.        I am over the age of 18. I have personal knowledge of the facts set forth in this

 declaration and could and would testify competently to those facts if called as a witness.

        2.        On September 15, 2017, I participated in a protest march following the acquittal

 of Officer Jason Stockley.

        3.        The march took place in downtown St. Louis.

        4.        At approximately 5:15 p.m., I was walking to meet my wife after leaving the

 protest group.

        5.        I saw a Metro bus full of police officers unload onto the sidewalk near me.

        6.        Many of the officers were dressed in black full-body tactical gear, including

 personal protective equipment and helmets.


                                                                      EXHIBIT E
                                                    1

                                                                                     Pls.' Ex. 19
Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-19 Filed: 09/28/17
                                     11-5 Filed: 08/13/20 Page:
                                                          Page: 22 of
                                                                   of 33 PageID
                                                                         PageID #:
                                                                                #: 113
                                                                                   3254




        7.       I did not understand why the officers were there. I used my smartphone to record

 the officers, who were moving into a phalanx formation.

        8.       Some of the officers were on the west sidewalk of Tucker Boulevard, and I was

 standing in the City Hall parking lot, so we were separated by an iron fence. I walked to the

 brick-and-iron entranceway between sidewalk and parking lot. I was a couple feet away from the

 nearest officers.

        9.       Without warning, an officer sprayed me directly in the forehead with a stream of

 pepper spray.

        10.      I was unarmed, not committing any damage to property, and posed no safety

 threat to any person.

        11.      The officer did not warn me that he was about to deploy a chemical agent against

 me.

        12.      The pepper spray burned my eyes and my skin, and I began screaming.

        13.      The police did not provide me with any first aid.

        14.      I was not arrested.

        15.      Attached to this declaration is a photograph of me with the residue on my skin.

 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

 correct.

        Dated this 27th day of September, 2017.



                                By: /s/ Joshua Torres Wedding
                                       Joshua Torres Wedding




                                                  2

                                                                                   Pls.' Ex. 19
Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-19 Filed: 09/28/17
                                     11-5 Filed: 08/13/20 Page:
                                                          Page: 33 of
                                                                   of 33 PageID
                                                                         PageID #:
                                                                                #: 114
                                                                                   3255




                                                                                          Pls.' Ex. 19
